El Juez Asociado Señor, Audrey,
emitió la opinión del tribunal.
Confirmada por nosotros la sentencia dictada en este caso por la Corte de Distrito de Mayagüez que declaró sin lugar la demanda y comunicada oficialmente nuestra reso-lución a la corte inferior, dentro de los diez días siguientes a su recibo presentó la parte victoriosa su memorándum de costas en el que figura una partida de $10,000 por bono-*198rarios de su abogado. Se opuso la otra parte a que el me-morándum fuese aprobado por ser prematuro por no baber vencido el término que tenía para apelar de nuestro fallo para ante la Corte de Distrito de Boston, presentando des-pués certificación de baber interpuesto esa apelación y de baber constituido fianza de $300 para responder de las cos-tas de esa apelación, pero la corte de distrito aprobó dicbo memorándum aunque reduciendo a $3,000 la cantidad que debe ser pagada por honorarios de abogado.
Apelada esa resolución por la demandante alega como primer motivo de error la cuestión de que el memorándum de costas es prematuro.
La Ley No. 15 de 19 de noviembre de 1917, que enmienda el artículo 339 del Código de Enjuiciamiento Civil, dispone lo siguiente:
“Las costas se- reclamarán por la parte a la cual Rayan sido con-cedidas, entregando al secretario de la Corte en que se Rubiere dic-tado sentencia en primera instancia un memorándum de dieRas cos-tas, de los desembolsos necesariamente RecRos por el reclamante en el pleito y del montante de los Ronorarios de su letrado, la veraci-dad del cual memorándum deberá ser jurada por la parte o su abo-gado; y la entrega de dicbo memorándum se Rará dentro de los diez días siguientes al en que Raya vencido el término para apelar de la 'sentencia dictada en el caso de que no se Rubiere apelado; si se Rubiere apelado, la entrega se Rará dentro de los diez días siguien-tes al en que se Raya recibido en la corte sentenciadora en primera instancia aviso oficial de la resolución en apelación en última ins-tancia. ’ ’
En vista de ese precepto sostiene la apelante que como nuestros fallos pueden ser apelados en determinados casos a la Corte de Circuito de Boston, ésta es la última instancia en los pleitos, por lo que mientras no transcurra el término para establecer ese recurso basta que se reciba en la corte de distrito la sentencia dictada en apelación por el tribunal de Boston no puede presentarse el memorándum de costas.
Antes de la ley de 1917 citada había que presentar el *199memorándum de costas dentro de diez días de dictada su sentencia final por la corte de distrito, pero en vista de que resultaba inútil la presentación y aprobación del memorán-dum de costas cuando la sentencia era revocada en apela-ción, fue aprobada la ley citada para que no fuese presen-tado hasta haber transcurrido el término de apelación contra la sentencia de la corte de distrito y en caso de que fuese apelada hasta que se recibiese en la corte sentencia-dora en primera instancia aviso oficial de la resolución dic-tada en apelación en última instancia. Y la última instan-cia es esta Corte Suprema porque los procedimientos que trataba de regular nuestra Legislatura eran los de las cor-tes insulares, pues carece de facultad para regular las ape-laciones concedidas por leyes del Congreso de los Estados Unidos: porque a pesar de que se establezca apelación de nuestros fallos para ante la Corte de Circuito de Boston nuestras sentencias pueden ser cumplidas si no se obtiene de nosotros al interponerse la apelación o después una or-den de suspensión (supersedeas) mediante 'prestación de-fianza para garantizar los daños y perjuicios que tal sus-pensión pueda causar en caso de que la sentencia fuese con-firmada,- y porque no siendo apelables todas nuestras sen-tencias en asuntos civiles y pudiendo ser establecida si se presenta declaración jurada de que la cuantía del pleito es superior a $5,000 aunque ella no aparezca del pleito mismo, quedaría indeterminado en muchos casos si el asunto es apelable o no e incierto también el tiempo dentro del cual había de presentarse el memorándum de costas. Por lo ex-puesto entendemos que dicho memorándum debe ser pre-sentado' dentro de los diez días siguientes al aviso oficial de nuestra sentencia a la corte sentenciadora en primera instancia y que debe ser tramitado y ejecutado como parte de la sentencia mientras la ejecución de ella no sea suspen-dida por nosotros. En este caso, si bien ha sido apelada nuestra sentencia no hemos ordenado la suspensión de la *200ejecución de la sentencia (supersedeas) y por tanto no fué prematura la presentación del memorándum de costas.
El otro motivo de la apelación es por ser excesiva la cantidad de $3,000 fijada por la corte inferior como honorarios de abogado.
Quizá la cantidad concedida por honorarios de abogado sea excesiva pero como en los autos de esta apelación sólo encontramos el memorándum de costas, el escrito de la parte contraria impugnándolo y el acta de la vista de ese incidente de la que aparece solamente el ofrecimiento y ad-misión de una certificación creditiva de haber sido apelada nuestra sentencia presentándose una fianza de $300 para responder de las costas, no estamos en condiciones de declarar que dicha cantidad es excesiva porque no conocemos por estos autos la demanda y la contestación para poder apre-ciar la cuantía del pleito, si versaba solamente sobre cues-tiones de hecho o si envolvía cuestiones de derecho importantes o difíciles; ni sabemos las sesiones que ocupó la celebración del juicio, todo lo que la corte apelada pudo cono-cer por el pleito mismo donde se cobran los honorarios y tener en cuenta para la fijación dé la cantidad, según hemos declarado en el caso de Bertrán v. Carrasquillo, 29 D.P.R. 563; Nicot v. Valdecilla, 29 D.P.R. 519; González v. Collazo, 25 D.P.R. 157; Torres v. Irizarry, 19 D.P.R. 361; Ramírez v. American Railroad Co., 28 D.P.R. 181, y Quintero et al. v. Morales, 20 D.P.R. 303.

La resolución apelada debe ser confirmada.